TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 31, 2013



                                     NO. 03-13-00484-CR


                              Jason William Ausburn, Appellant

                                                v.

                                 The State of Texas, Appellee




         APPEAL FROM 426TH DISTRICT COURT OF BELL COUNTY
            BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE ROSE




THIS CAUSE came to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that the appeal should be dismissed for want of

jurisdiction. IT IS THEREFORE ORDERED that the appeal be dismissed in accordance with

the opinion of this Court; that the appellant pay all costs relating to this appeal; and that this

decision be certified below for observance.